               Case 3:16-cv-04288-JSC Document 104 Filed 11/02/18 Page 1 of 5




 1   DENNIS J. HERRERA, State Bar #139669
     City Attorney
 2   CHERYL ADAMS, State Bar #164194
     Chief Trial Deputy
 3   RENÉE E. ROSENBLIT, State Bar #304983
     BRIGGS J. MATHESON, State Bar #291287
 4   Deputy City Attorneys
     Fox Plaza
 5   1390 Market Street, Sixth Floor
     San Francisco, California 94102-5408
 6   Telephone:    (415) 554-3853 (Rosenblit)
     Telephone:    (415) 554-3919 (Matheson)
 7   Facsimile:    (415) 554-3837
     E-Mail:       renee.rosenblit@sfcityatty.org
 8   E-Mail:       briggs.matheson@sfcityatty.org

 9   Attorneys for Defendants
     MILTON BLISS, et al.
10

11
                                         UNITED STATES DISTRICT COURT
12
                                      NORTHERN DISTRICT OF CALIFORNIA
13
      SCANVINSKI JEROME HYMES,                           Case No. 16-cv-04288 JSC
14
              Plaintiff,                                 STIPULATED ADMINISTRATIVE MOTION
15                                                       TO SHORTEN TIME ON DEFENDANTS’
              vs.                                        MOTION TO CONTINUE TRIAL;
16                                                       DECLARATION OF BRIGGS MATHESON IN
      MILTON BLISS, et al.                               SUPPORT; [PROPOSED] ORDER
17
              Defendants.                                Re: Dkt. No. 73
18
                                                         Trial Date: December 3, 2018
19

20

21

22           Pursuant to Civil Local Rules 6-2 and 7-12, the parties submit this stipulated request to shorten

23   time for briefing and a hearing on Defendants’ motion to continue the trial in this matter. The parties

24   base their request on the following:

25           1.      Trial is scheduled to begin in this case on Monday, December 3, 2018.

26           2.      The Pretrial Conference in this case is currently scheduled for November 20, 2018.

27           3.      Defendants are filing concurrently with this stipulated administrative motion a motion

28   to continue the trial date in this case. As set forth in Defendants’ concurrently filed motion to
      Stip., [Proposed] Order Re Mot. to Shorten Time      1                          n:\lit\li2016\170570\01313601.docx
      Case No. 16-cv-04288 JSC
               Case 3:16-cv-04288-JSC Document 104 Filed 11/02/18 Page 2 of 5




 1   continue, defendants seek a short continuance of the trial to allow ongoing criminal proceedings

 2   against defendants Scott Neu (“Neu”) and Eugene Jones (“Jones”) to resolve. In particular, the

 3   California Superior Court adjudicating Neu’s and Jones’ criminal case will hear on December 14,

 4   2018 a motion to dismiss all of the charges against Neu and Jones. Defendants submit as Exhibit 1 to

 5   the declaration of Briggs Matheson, submitted herewith, a copy of the motion to continue that they

 6   request to have heard on shortened time. (Declaration of Briggs Matheson in Support of Stipulated

 7   Administrative Motion to Shorten Time (“Matheson Decl.”) ¶ 4.)

 8           4.       An order shortening time is necessary because without such an order, the motion may

 9   not be heard before trial commences.

10           5.       The parties’ request for an order shortening time will not change the trial date.

11   (Matheson Decl. ¶ 5.)

12           For the reasons stated above, the parties stipulate to the following shortened briefing and

13   hearing schedule:

14                x   Defendants’ Motion to Continue Trial: October 26, 2018;

15                x   Plaintiff’s Opposition due: November 2, 2018;

16                x   Defendants’ Reply due: November 9, 2018;

17                x   Hearing on motion: November 15, 2018 at 9:00 a.m. (or as soon thereafter as possible).

18           IT IS SO STIPULATED.

19   Dated: October 25, 2018
20
                                                          DENNIS J. HERRERA
21                                                        City Attorney
                                                          CHERYL ADAMS
22                                                        Chief Trial Deputy
                                                          RENÉE E. ROSENBLIT
23                                                        BRIGGS MATHESON
24                                                        Deputy City Attorneys

25
                                                    By:      /s/ Briggs Matheson
26                                                        BRIGGS J. MATHESON

27                                                        Attorneys for Defendants
                                                          MILTON BLISS, et al.
28
      Stip., [Proposed] Order Re Mot. to Shorten Time            2                      n:\lit\li2016\170570\01313601.docx
      Case No. 16-cv-04288 JSC
               Case 3:16-cv-04288-JSC Document 104 Filed 11/02/18 Page 3 of 5



     Dated: October 25, 2018                                    KATON LAW
 1
                                                    By:      /s/ Glenn Katon
 2                                                        GLENN KATON
 3                                                        Attorney for Plaintiff
 4                                                        SCANVINSKI JEROME HYMES

 5
     Dated: October 25, 2018
 6                                                  By:    /s/ Caitlin Kelly Henry
                                                          CAITLIN KELLY HENRY
 7
                                                          Attorney for Plaintiff
 8                                                        SCANVINSKI JEROME HYMES

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
      Stip., [Proposed] Order Re Mot. to Shorten Time           3                    n:\lit\li2016\170570\01313601.docx
      Case No. 16-cv-04288 JSC
               Case 3:16-cv-04288-JSC Document 104 Filed 11/02/18 Page 4 of 5



                                    DECLARATION OF BRIGGS MATHESON
 1

 2           I, Briggs J. Matheson, declare as follows:

 3           1.      I am a Deputy City Attorney in the Office of the San Francisco City Attorney, counsel

 4   of record for Defendants in the above-captioned action. I submit this declaration in support of the

 5   parties’ Stipulated Administrative Motion for Shortened Time on Motion to Continue the Trial. I have

 6   personal knowledge of the contents of this declaration, except where indicated otherwise, and I could

 7   and would testify competently thereto if called upon to do so.

 8           2.      On October 22, 2018, the parties’ respective counsel met and conferred by telephone to

 9   discuss pretrial matters. During the call, counsel for Defendants advised plaintiff’s counsel that

10   Defendants intended to file a motion to continue the trial date based on pending proceedings in

11   defendant Scott Neu’s and defendant Eugene Jones’ criminal matters. Defense counsel asked if

12   plaintiff’s counsel would be willing to stipulate to shortening time for briefing and a hearing on the

13   motion. Plaintiff’s counsel agreed to so stipulate.

14           3.      On October 23, 2018, I emailed plaintiff’s counsel with a proposed expedited briefing

15   and hearing schedule for defendants’ planned motion to continue. The parties agreed to the stipulated

16   schedule set forth in the accompanying stipulated administrative motion.

17           4.      Attached hereto as Exhibit 1 is a true and correct copy of Defendants’ concurrently

18   filed motion to continue the trial date.

19           5.      The parties’ stipulated request does not change the trial date.

20           I declare under penalty of perjury under the laws of the State of California that the foregoing is

21   true and correct. Executed this 25th day of October 2018, at San Francisco, California.

22

23                                                      /s/ Briggs J. Matheson
                                                        BRIGGS J. MATHESON
24

25

26

27

28
      Stip., [Proposed] Order Re Mot. to Shorten Time        4                         n:\lit\li2016\170570\01313601.docx
      Case No. 16-cv-04288 JSC
               Case 3:16-cv-04288-JSC Document 104 Filed 11/02/18 Page 5 of 5




 1                                               [PROPOSED] ORDER

 2           Based on the above stipulated motion and for good cause appearing, the Court ORDERS as

 3   follows: (1) the deadline for Plaintiff to file his opposition, if any, to Defendants’ motion to continue

 4   the trial shall be November 2, 2018; (2) the deadline for Defendants to file their reply brief, if any,

 5   shall be November 9, 2018; (3) the hearing on Defendants’ motion to continue the trial date shall be
                20, 2018 at 1:00 p.m.
 6   November 15, 2018 at 9:00 a.m., or as soon thereafter as determined by the Court.

 7           IT IS SO ORDERED.

 8

 9           November 2, 2018
     Dated: _____________________                              __________
                                                                       _ ____________________
                                                                                           ____
                                                                                           __ _ _
                                                        _________________________________________
                                                        HONORABLE
                                                               RAABLE E JACQUELINE SCOTT C CORLEY
                                                                                             ORL
10                                                      United States Magistrate Judge
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
      Stip., [Proposed] Order Re Mot. to Shorten Time        5                         n:\lit\li2016\170570\01313601.docx
      Case No. 16-cv-04288 JSC
